GRISSOM, Chief Justice.
Mrs. Bowman filed an application for appointment of Joel D. Kite as guardian of the person and estate of Olivia Seaman,' who was alleged to be of unsound mind. John Grantham then filed an application for appointment as such guardian, asserting that he was entitled to the appointment because he was next of kin. Mrs. Bowman and Kite then filed a pleading in which Kite declined to qualify as guardian and Mrs. Bowman stated that she no longer desired to prosecute her suit. This was, in effect, the taking of a non-suit. Thereafter, a hearing was had on Grantham’s application. It was denied and he appealed to the District Court. Mrs. Seaman filed an answer in the District Court to Grant-ham’s petition in which she denied she was of unsound mind and alleged there was no necessity for appointment of a guardian, as then contended only by Grantham. In a trial to the court, Grantham’s application was denied and he has appealed.
Appellant’s first point is that the court erred in refusing to permit him to introduce in evidence the application of Mrs. Bowman for appointment of Mr. Kite as guardian in which Mrs. Bowman had alleged that Mrs. Seaman was of unsound mind. It is contended'that said application was admissible as an admission for the purpose of showing that Mrs. Seaman was of unsound mind and required a guardian. On the trial it was urged that the application was admissible because it was a declaration of a relative that Mrs. Seaman was of unsound mind. It is not shown that Mrs. Bowman was then a party to the suit. It was hearsay. She did not testify. The court did not err in refusing to admit the application in evidence.
Appellant’s remaining point is that the judgment refusing to appoint Grantham guardian was contrary to the evidence and that the court abused its discretion in denying his application. This contention cannot be sustained. There was ample evi" *232dence that Mrs. Seaman was not of unsound mind. Her family physician for many years, who was called to testify by appellant, so testified.
Reversible error is not shown. The judgment is affirmed.